Exhibit 99.1 For Immediate Release APTEVO THERAPEUTICS REPORTS FIRST QUARTER 2 Expands ADAPTIR Portfolio and Announces New Bispecific Candidate; Presents Data at the 2onference Showcasing Advantages of the ADAPTIR™ Platform SEATTLE, WA – May 12, 2017 Aptevo Therapeutics Inc. (Nasdaq: APVO), a biotechnology company focused on developing novel oncology and hematology therapeutics, today provided a business review and reported its financial results for the first quarter ended March 31, 2017. “Aptevo made important strides in early 2017 in both our development and commercial portfolios,” said Marvin L. White, President and Chief Executive Officer.“Most notably, we expanded our ADAPTIR™ portfolio with the advancement of a new immuno-oncology bispecific antibody candidate, APVO436, engineered to simultaneously target the cell surface receptors CD123 and CD3 to promote redirected T-cell cytotoxicity (RTCC).New preclinical data highlight the antibody-like half-life, stability and potent activity of this molecule.The team has made exceptional progress advancing APVO436 and other ADAPTIR candidates and we are on track to provide additional information around our investigational new drug (IND) strategy for these candidates later this year.” “Also during the first quarter, we were pleased to announce that Aptevo had resumed commercial production of IXINITY,” continued Mr. White.“As a result, we did not experience a supply interruption of IXINITY as originally anticipated.Our proactive and transparent communications with the Hemophilia B community, and the tremendous support of people taking IXINITY enabled us to retain over 90% of patients.I continue to be grateful to our IXINITY family for their patience and encouragement during the last few months. With new IXINITY supply anticipated to be available soon, we have aggressively resumed our new patient acquisition efforts and look forward to returning IXINITY to its growth trajectory.” First Quarter 2017 Highlights • Resumed IXINITY commercial production and successfully completed a bulk drug substance batch of IXINITY • Reinitiated new patient acquisition efforts for IXINITY • Expanded Aptevo’s ADAPTIR portfolio and announced the selection of an additional RTCC ADAPTIR bispecific antibody candidate, APVO436 – an optimized, next-generation ADAPTIR bispecific molecule targeting the cell-surface receptor CD123, which is highly expressed in multiple hematological malignancies • Presented data at the 16th Annual PEPTALK conference showcasing the advantages of Aptevo’s ADAPTIR platform, which included, the ability to induce target-dependent 1 Exhibit 99.1 RTCC; an extended half-life, and antibody-like manufacturing yields, as well as a favorable cytokine release profile.If these data are confirmed in clinical studies, it could suggest the potential for an improved dosing regimen, and increased therapeutic efficacy compared to other bispecific strategies • Continued enrollment in the Phase 1, continuous infusion, dose escalation study of MOR209/ES414 – a novel bispecific antibody being developed for the treatment of metastatic castration-resistant prostate cancer; the ongoing Phase 1 study is designed to evaluate the safety and tolerability of escalating doses of MOR209/ES414 • Received a $20 million non-dilutive cash payment from Emergent BioSolutions pursuant to a promissory note granted as part of the spin-off of Aptevo First Quarter 2017 Financial Results Cash Position:Aptevo had cash, cash equivalents, and marketable securities as of March 31, 2017 totaling $61.3 million. Product Sales Revenue:Total product sales revenue was $7.4 million for the first three months ended March 31, 2017, compared to $7.9 million for the same period in 2016.The decrease in product sales revenue was primarily related to revenue associated with WinRho, which decreased by $0.9 million in the first quarter of 2017. Cost of Product Sales:Cost of product sales decreased by $3.0 million, or 86%, to $0.5 million for the three months ended March 31, 2017 from $3.5 million for the three months ended March 31, 2016. This decrease was due to a one-time, non-cash adjustment in the first quarter of 2017 in the amount of $3.0 million relating to a settlement agreement executed between Aptevo and CMC ICOS Biologics, Inc., in relation to certain batches of IXINITY produced in 2015 that did not meet manufacturing specifications. The settlement is reflected as a reduction in Aptevo’s cost of product sales in the first quarter of 2017. Research and Development Expenses:Research and development expenses decreased by $2.2 million, or 27%, to $5.9 million for the three months ended March 31, 2017, from $8.1 million for the corresponding period in 2016.The decrease was primarily due to a decrease in manufacturing process development costs related to IXINITY and the timing of certain ADAPTIR clinical trial activities.Our principal research and development expenses for the three months ended March 31, 2017 are summarized in the table below. Selling, General and Administrative Expenses:Selling, general and administrative expenses for the three months ended March 31, 2017 were $10.6 million, compared to $9.4 for the same period in 2016.The increase in SG&A expenses in the first quarter of 2017 was primarily due to increased marketing expenses, personnel costs due to the spin-off, and consulting expenses. 2 Exhibit 99.1
